Citation Nr: 0312465	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine including as a result of 
service-connected degenerative joint disease of the lumbar 
and thoracic spines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from rating action taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran provided testimony before a Hearing Officer at 
the RO in December 1993 when the issue was entitlement to 
service connection for a "back disorder".  

The veteran then provided testimony before the undersigned 
Veterans Law Judge at the RO in June 1997.

In a decision in August 1997, the Board remanded the case for 
development on the issue of entitlement to service connection 
for a back disorder.  [Docket 95-28 470].

Thereafter, in a rating action in May 1998, the RO granted 
service connection for degenerative joint disease of the 
thoracic and lumbar spine, and assigned a single 20 percent 
evaluation; the RO continued to deny service connection for 
degenerative joint disease of the cervical spine.  The RO 
prepared Statements of the Case on all issues and the veteran 
indicated her continued disagreement with all of these and 
also asked to provide testimony at another hearing.  However, 
even without this assertion by the veteran, the issue shown 
on the cover of this decision remained on appeal.

The veteran appeared and provided testimony before another 
Veterans Law Judge in December 2001, a transcript of which is 
of record.

In a decision in June 2002, the Board granted an increased 
rating from 20 to 40 percent for the veteran's service-
connected degenerative joint disease of the lumbar spine; and 
granted a separate 10 percent rating for her service 
connected degenerative joint disease of the thoracic spine.  

With regard to the remaining issue on appeal, entitlement to 
service connection for degenerative joint disease of the 
cervical spine, in May and December 2002, in an effort to 
expedite the case without further remand action, the Board 
undertook additional development on the veteran's claim, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
Specifically, the Board returned the file for another VA 
examination; and after the report of that examination was 
received, the Board asked for clarification of an opinion 
associated therewith in April 2003.

The Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903.)  

In the interim, Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) determined that 38 C.F.R. § 
19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver.  The CAFC held that 
this is contrary to the requirement of 38 U.S.C. § 7104(a).  
Further clarification of that decision has since taken place 
via the VA General Counsel which, to the extent involved in 
the instant case, modifies the Board's development to the 
extent that final appellate action to deny the claim cannot 
be taken on the basis of that evidence absent further due 
process safeguards.

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In response to the Board's development action in this case, 
extensive additional data are now in the file.  This evidence 
has not been reviewed by the veteran or her representative, 
there is no waiver thereon, and the evidence has not been 
considered by the RO.  

However, perhaps more important at this point is that the 
evidence now of record, including that obtained as a result 
of development by the Board and including the recent 
clarification, does not entirely address or resolve the 
issues raised with regard to the pending appellate question.  
Unfortunately, notwithstanding the delay which may result, 
for this reason alone the case would require further 
development in order to provide all substantive and 
procedural due process to which the veteran is entitled.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to 
submit additional evidence and 
argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  .

2.  The RO should review the claims 
file to ensure that any notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 
U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  

3.  The veteran should be scheduled 
for a VA examination by an orthopedic 
specialist who has not previously 
evaluated her.  The examiner should 
address the following: 
(a) Whether a brace prescribed for 
other spinal segments had any impact 
on the current degenerative disease in 
her cervical area [she has alleged 
that the improper brace was provided 
which resulted in trauma to the 
cervical area.  The recent 
clarification of the medical opinion 
hypothesized only as to the purpose of 
a brace properly and adequately 
prescribed without reference to any 
brace in this case as may be of 
record];
(b) The extent to which the 
veteran's lumbar and thoracic 
degenerative disease specifically may 
have in any way impacted on, caused or 
contributed to degenerative disease in 
her cervical spine; and 
(c) how the degenerative processes 
in each (lumbar, thoracic and cervical 
areas), regardless of the original 
cause, can be distinguished from one 
another, if feasible; if such a 
distinction is not feasible, this 
should also be noted.  
(d)  The examiner is directed to 
assess the applicability not only of 
38 C.F.R. § 3.310, providing that 
service connection may be granted when 
disability is proximately due to or 
the result of a service-connected 
disease, but also the judicial tenet 
that when there is aggravation of a 
non-service- connected condition that 
is proximately due to or the result of 
a service-connected condition, a 
veteran shall be compensated for the 
degree of disability over and above 
the degree of disability that existed 
prior to the aggravation.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995). 

4.  After review of the results of the 
requested development, the RO should 
fully readdress the issue of service 
connection for cervical degenerative 
disease on all possible theories.  If 
the benefit requested on appeal is not 
granted to the appellant's 
satisfaction, the RO should issue an 
SSOC.  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of 
the evidence and all applicable law 
and regulations pertaining to the 
claim currently on appeal.  A 
reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the veteran until she is 
notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


